                            C a s e 1:1:18-cv-09922-PAE-GWG
                            Case       1 8- c v- 0 9 9 2 2- P A E- G W G DDocument
                                                                           o c u m e nt 340
                                                                                          9 Fil e d 004/30/20
                                                                                             Filed    4/ 3 0/ 2 0 PPage
                                                                                                                    a g e 11 ofof 11

                      NE W Y OR K                                                                                                                                         S H A N G H AI
                        L O N D O N                                                                                                                                        ATL A NT A
                      SI N G A P O R E                                                                                                                                   B A L TI M O R E
                    P HI L A D E L P HI A                                       FI R M a n d A F FI LI A T E O F FI C E S                                              WI L MI N G T O N
                        C HI C A G O                                                                                                                                          MI A MI
                  W A S HI N G T O N, D C                                                                                                                               B OC A R AT O N
                   S A N F R A N CI S C O                                                                                                                               PI T T S B U R G H
                                                                                     R ALP H C A RTE R
                  SI LI C O N V A L L E Y                                                                                                                                  NE W AR K
                                                                           DI R E C T DI A L: + 1 2 1 2 4 7 1 4 7 2 5
                      S A N DI E G O                                     P E R S O N A L F A X: + 1 2 1 2 2 0 8 2 5 7 5                                                  L AS VE G AS
                    L OS A N GELES                                        E- M AI L: r c art er @ d u a n e m orris. c o m                                             C H E R R Y HI L L
                        T AI W A N                                                                                                                                      L A KE T A H OE
                        B OST O N                                                 w w w. d u a n e m orris. c o m                                                         M Y A N M AR
                       H O UST O N                                                                                                                                            O M A N
                         A U S TI N                                                                                                                          A G C C R E P R E S E N T A TI V E O F FI C E
                                                                                                                                                                      O F D U A N E M O R RI S
                          H A N OI
                 H O C HI MI N H CI T Y
                                                                                                                                                                 A L LI A N C E S I N M E XI C O
                                                                                                                                                                     A N D S RI L A N K A




               A pril 3 0, 2 0 2 0



               T h e H o n or a bl e P a ul A. E n g el m a y er
               U nit e d St at es Distri ct J u d g e
               T h ur g o o d M ars h all U. S. C o urt h o us e
               4 0 F ol e y S q u ar e
               N e w Y or k, N e w Y or k 1 0 0 0 7

                               R e:         L ess er v. T D B a n k, N. A., et al .
                                            U. S. D. C., S. D. N. Y., 1: 1 8- c v- 0 9 9 2 2 ( P A E- G W G)

               Y o ur H o n or:

                          T his fir m r e pr es e nts D ef e n d a nt T D B a n k, N. A. ( “ T D B a n k ”) i n t h e a b o v e-r ef er e n c e d
               a cti o n. P urs u a nt t o S e cti o n 1. E of Y o ur H o n or’s I n di vi d u al R ul es a n d Pr a cti c es i n Ci vil C as es,
               T D B a n k r es p e ctf ull y r e q u ests a t hirt y- d a y e xt e nsi o n of t h e p ar ti es’ ti m e t o fil e o bj e cti o ns t o t h e
               A pril 2 3, 2 0 2 0 R e p ort a n d R e c o m m e n d ati o n of t h e H o n or a bl e G a bri el W. G or e nst ei n, U nit e d
               St at es M a gistr at e J u d g e, fr o m M a y 7, 2 0 2 0 t o J u n e 8, 2 0 2 0.

                          T his is T D B a n k’s first r e q u est t o t his C o urt t o e xt e n d its ti m e t o fil e o bj e cti o ns t o t h e
               A pril 2 3, 2 0 2 0 R e p ort a n d R e c o m m e n d ati o n. Pl ai ntiffs a n d D ef e n d a nt C a pit al O n e, N. A.
               c o ns e nt t o t h e r e q u est e d e xt e nsi o n.

                               W e a p pr e ci at e Y o ur H o n or’s c o nsi d er ati o n of t his r e q u est.
                                                                                                                            R es p e ctf ull y s u b mitt e d,
                                                                               4/ 3 0/ 2 0

T h e C o urt gr a nts a o n e- w e e k e xt e nsi o n of t h e p arti es' ti m e t o fil e                                 s/ R al p h C art er
o bj e cti o ns, t o M a y 1 4, 2 0 2 0. P urs u a nt t o F e d er al R ul e of Ci vil                                      R al p h C art er
Pr o c e d ur e 7 2( b)( 2), a n y r es p o ns es t o t h e o bj e cti o ns ar e d u e M a y
2 8, 2 0 2 0. T h e C o urt d o es n ot i n vit e a n y r e pli es t o t h e r es p o ns es.
C o u ns el s h o ul d tr e at t h es e d e a dli n es as fir m.
S O O R D E R E D.

                  __________________________________
                        P A U L A. E N G E L M A Y E R
                        U nit e d St at es Distri ct J u d g e
